DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 13 are objected to because of the following informalities:  
in light of the amendment to line 3 of Claim 11, line 5 of Claim 11 and line 1 of Claim 13 should also be amended to recite “a polyol component”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 13 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
The metes and bounds of the instant claims are not clearly defined by the newly set forth limitation of solubility “measured using the procedure of Example 1” in instant Claims 11 and 13.  Except in rare instances, claims are to be complete in themselves (see MPEP 2173.05).  It is unclear what subject matter is being incorporated into the instant claims by the presumable reference to Example 1 of the instant specification, namely what conditions, steps, device, etc. are being required to obtain the solubility measurement set forth.
Claims 16 – 19 set forth a delta lambda measured “at a temperature 10°C after the foam has being aged for 21 days at 70°C”.  Per, the instant specification, the delta lambda is obtained by subtracting an initial lambda value from an aged lambda value.  However, Claims 16 and 18 do not specify how the initial lambda is specified, though they depend on Claim 13 which specifies how the aged lambda is specified.  On the other hand, Claims 17 and 19 do not specify how the aged lambda is specified, though they depend on Claim 14 which specifies how the original lambda is specified.  It is then unclear how Claims 16 – 19 measure the recited delta lambda values.  For the purposes of examination, Claims 16 – 19 will be interpreted as setting forth the claimed delta lambda value is obtained by subtracting an initial lambda value of the foam, measured at 10°C after curing for 24 hours, from an aged lambda value of the foam, measured at a temperature of 10°C after the foam has been aged for 21 days at 70°C.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0369668 to Chen et al., as applied to Claim 11 above, and further in view of US 2021/0238378 to Wysong.
Regarding Claims 11 and 13.  Chen et al. teaches a method for producing a thermosetting foam having desirable levels of thermal insulating values (Paragraph 0002; 0016; and 0020).  In the inventive example shown in the rightmost column of Table 10, the process comprises forming a foamable composition comprising pMDI/an isocyanate; a polyol component which is exclusively (100 weight percent) STEPANPOL® PS 2352; and a blowing agent which is exclusively (100 weight percent) trans-HCFO-1233zd.  The method further comprises forming a foam from said foamable composition (Paragraphs 0049 – 0050 and Table 10).
STEPANPOL® PS 2352 is set forth in the instant specification as having a solubility of 23% in trans-HCFO-1233zd (see Paragraph 0150 of the PG-PUB of the instant specification), which is outside the instantly claimed range.  However, Wysong teaches STEPANPOL® PS 2352, TEROL® 649, and TERATE® HT5510 are all suitable polyesters for use in the preparation of polyurethane foams for insulation (Paragraph 0148).  TEROL® 649 and TERATE® HT5510 are described in the instant specification as having solubilities in trans-1233zd of 16.5 and 17.4%, respectively (see Paragraph 0150).  Chen et al. and Wysong are analogous art as they are from the same field of endeavor, namely polyurethane foams for insulation.  Before the effective filing date of the instantly claimed invention, it would have been obvious to substitute TEROL® 629 or  TERATE® HT5510 for the STEPANPOL® PS 2352 polyol used in the relied upon example of Chen et al.  The motivation would have been that it is obvious to substitute equivalents known for the same purpose. (MPEP 2144.06) Wysong teaches provides evidence that STEPANPOL® PS 2352, TEROL® 629, and TERATE® HT5510 are all suitable and commercially available polyesters for use in the preparation of polyurethane foams for insulation (Paragraph 0148), thus providing evidence of obviousness in substituting one for the other in such compositions.
Regarding Claims 14 - 19.  Chen et al., when modified by Wysong in the manner proposed above, teaches the process of Claim 11 above which employs all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a foam exhibiting initial, aged, and delta lambda values in the instantly claimed ranges, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 20.  Chen et al., when modified by Wysong in the manner proposed above, teaches the process of Claim 19.  In the inventive example shown in the rightmost column of Table 10, the blowing agent is exclusively (100 weight percent) trans-HCFO-1233zd.

Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive because:
A) Applicant argues that Chen et al. no longer anticipates Claim 11.  The Office acknowledges that the subject matter of Claim 12 has been incorporated into independent Claim 11.  Claim 12 was rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0369668 to Chen et al., as applied to Claim 11 above, and further in view of US 2021/0238378 to Wysong.  Thus, Claim 11 is now rendered obvious for the reasons set forth with respect to Claim 12 in the outstanding Office action.
B) Appellant argues that an unexpected substantial and significant improvement in both initial and aged lambda values are associated with the use of polyols having a solubility of less than 20%.  Applicant references Figure 5 from Example 5 of the instant specification, noting that there is a counterintuitive improvement in aged lambda values as solubility decreases.  Applicant also discusses a similar counterintuitive improvement observed in initial lambda and delta lambda values, which the Office presumes is based upon data shown in Figures 3 and 4.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) The Office respectfully submits that Figures 3 – 5 in the instant specification do not provide a sufficient showing over the entire claimed range, which encompasses polyols in which trans1233zd has any solubility value less than about 20%.  
trans-1233zd solubility for all of the polyols exemplified in Figures 3 – 5 are measured in Example #1 of the instant specification, aside from PS 3152.  The solubility of trans-1233zd in PS 3152 does not appear to be discussed anywhere in the specification.  With respect to all other polyols, it can be inferred from the data in Example #1 that trans-1233zd has a solubility in the claimed range in only four of the polyols shown (HT 5510: 17.4%, 4404-US: 13.4%; HT5350: 16.9%, and TEROL® 649: 16.5%).  These four data points do not constitute an adequate showing over the entire claimed range which would encompass trans-1233zd solubilities as low as zero and as high as about 20%.
Additionally, the Office notes that the polyols are not arranged in the Figures 3 – 5 in order of increasing trans-1233zd solubility or, alternatively, in order of decreasing trans-1233zd solubility.  For example, 4404-US with the lowest solubility is depicted as third from the left, HT 5510 with the next lowest solubility is depicted as second from the left, and HT5350 and TEROL® 649 with the next lowest solubilities are depicted as sixth and seventh.  
The lower/improved lambda values reported in the Figures do not appear to be directly correlated with decreased trans-1233zd polyol solubility, even in the instantly claimed range.  For instance, the solubility of trans-1233zd in HT 5510 is 17.4%, while the solubility of trans-1233zd in 4404-US is 13.4%.  However, it can be seen in each of Figures 3 – 5 that lambda values are lower for HT 5510, i.e. the polyol in which trans-1233zd has a higher solubility.  Polyols in which the trans-1233zd solubility is outside the instantly claimed range also appear to produce comparable lambda values to one or more of the polyols in which trans-1233zd solubility is in the claimed range (see, for example, the lambda values for PS 2352 in Figures 3 – 5 which has a solubility of 23%).
C) In response to applicant’s argument that Chen is silent with respect to the solubility of trans-1233zd in any of the polyols it discloses, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Office respectfully submits that the outstanding rejection proposed that it would have been obvious to substitute TEROL® 629 or  TERATE® HT5510, as taught by Wysong, for the STEPANPOL® PS 2352 polyol used in the relied upon example of Chen et al.  
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed Cir. 2003) (MPEP 2112)  It is noted TEROL® 649 and TERATE® HT5510 are described in the instant specification as having solubilities in trans-1233zd of 16.5 and 17.4%, respectively (see Paragraph 0150).
D) Applicant also argues that Chen et al. appears to qualitatively teach away from the present invention because it stresses in the disclosed formulation that 1233zd exhibits good solubility in the polyol mixtures it proposes to use.  The Office respectfully submits that Chen et al. does not contain any other mention or discussion about what constitutes “good solubility” and thus it is unclear what particularly this phrase teaches (and teaches away from).  Moreover, it is noted that Chen et al. uses STEPANPOL® PS 2352 in its inventive example.  This polyol has a solubility of 23% in trans-HCFO-1233zd (see Paragraph 0150 of the PG-PUB of the instant specification).  This falls within the solubility range originally set forth in instant Claim 1 and thus could also be reasonably considered to be a polyol in which trans-1233zd has low solubility.  Thus, it would be the Office’s position that Chen et al. does not qualitatively teach away from the instantly claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764